Celebrezze, C.J.,
dissenting. While I am in complete agreement with the legal maxim that ambiguous language within a policy of insurance should be construed strictly against the insurer, Moorman v. Prudential Ins. Co. (1983), 4 Ohio St. 3d 20, 22, I am unpersuaded that application of that maxim in the appeal sub judice compels reversal of the judgment of the court of appeals.
The Declarations Page of the instant policy provides a space for noting coverage for loss of the personal property of others. This space in the policy in question is blank while other coverages are noted on the Declarations Page with specific policy limitations. Thus, one can reasonably conclude only that no coverage was intended for loss of the personal property of others.
With respect to the purported ambiguity in the policy created by virtue of certain endorsements, the majority necessarily assumes that certain endorsements, MP100A in particular, extend coverage for loss to the personal property of others and thereby create an ambiguity between the endorsements and the Declarations Page which must then be resolved in favor of the insured. In my view, these endorsements are anything but clear in their alleged extension of the coverage sought by appellants.
The majority heavily relies on the endorsement designated as MP-*372100A which is referred to on the Declarations Page as applying to “11-6011 only.” The endorsement designated as 11-6011 is, in my view, simply designed to cover the building in question. Although Form MP-100A does speak to coverage for loss of the personal property of others in its Section I, the portion of Form MP100A made operative by its addition to 11-6011 is Subdivision IV which sets forth the “Perils Insured Against.” This particular section does not provide or extend coverage for loss to the personal property of others. As a consequence, endorsement 11-6011 in combination with Form MP100A does not extend the coverage sought by appellants.
The policy only extends a maximum of $2,000 coverage for “Non-Owned Personal Property.” Therefore, I would hold that appellee’s limit of liability for loss to the personal property of others is $2,000.
Accordingly, since I would affirm the judgment of the court of appeals, I dissent.
Locher and Holmes, JJ., concur in the foreging dissenting opinion.